UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 03-2487



CHARLES ALSTON,

                                              Plaintiff - Appellant,

          versus


VIRGINIA JUDICIARY SYSTEM,

                                               Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. T. S. Ellis, III, District
Judge. (CA-03-410-A)


Submitted: February 19, 2004               Decided:   February 24, 2004


Before NIEMEYER, GREGORY, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Charles Alston, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Charles Alston appeals the district court’s order denying

relief on his civil complaint.     We have reviewed the record and

find no reversible error.   Accordingly, we affirm for the reasons

stated by the district court.     See Alston v. Virginia Judiciary

Sys., No. CA-03-410-A (E.D. Va. filed Oct. 16, 2003 & entered

Oct. 20, 2003).   We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.



                                                          AFFIRMED




                                - 2 -